Territory of Michigan, to wit.
The United States of America to James Abbott, one of the justices assigned to Keep the peace within the district of Detroit— because in the record, and proceedings, as also in the rendition of the judgment of a plaint which was before you, by Summons issued out of your office, on the Sixth day of November one thousand eight hundred Eleven, and made returnable on the twelfth day of the Same month, betwen Thomas Emerson, Joseph Emerson, Stephen Mack, merchants trading at Detroit under the firm of Thomas Emerson and Company, and Joseph Campeau, of Said Detroit, *414merchant, of a certain action of trespass on the Case, to the damage of the Said Thomas Emerson & Company, as is Said, fifty dollars, which the Said Thomas Emerson & Company demand of Said Joseph Campeau, manifest error has intervened to the great damage of him the Said Joseph Campeau, as we from his Complaint are informed; we being willing that the error, if any there be, Should be corrected in due manner, and that full & Speedy justice Should be done to the parties aforesaid, in this behalf do Command you that if judgment thereof be given, then, under your Seal you openly & distinctly Send the record & process aforesaid, with all things Concerning them, and this writ; So that we may have them before our Supreme Court of the Said territory on the third monday of September next; that the record & process aforesaid, being inspected, we may cause to be done there upon for correcting that error what of right and according to law, and Custom, ought to be done. Witness Augustus B. Woodward, one of the judges of our Said Supreme Court, the thirty first day of January one thousand eight hundred twelve. Peter Audrain elk. S.C.T.M.
filed 8 feby 1812.
[Indorsement]
Territory Michigan, feb. 8th 1812.
Let a writ of error be sealed as within on security being given for 125 dollars & a writ of supersedeas issued on this being signed by two judges.
Woodward judge.
Witherell Judge
Detroit
April 9, 1808
The Honb. A B Woodward
[Case B-i, Paper 1]
Detroit
April 9. 1808.
Sir,
I have been applied to by a gentleman now confined in jail in this place, for my services to obtain his discharge, which can be legally effected, only by *415a proceeding of Habeas Corpus. I therefore request, that you will make it convenient, to have the case brought before you, at this place, in some short time.
Respectfully
Sir
Your obdt Serv1
Harris H. Hickman
The Honb1 A. B. Woodward
Chief Judge of Michigan
The United States of America to the Marshall of Michigan.
Whereas David Robison has complained to the undersigned, one of the Judges in and over the Territory of Michigan, that he is now unlawfully confined by you;
You are therefore hereby commanded that you have the body of the said David Robison before the undersigned, one of the judges aforesaid, at his chambers, at the house of Jean Batiste Gérome, in the District of Erie, in the Territory of Michigan, on Monday the second day of May, one thousand eight hundred eight, at eleven of the clock in the forenoon, with the day and cause of his caption and detention, and this writ, to do, submit to, and receive, what shall then and there be considered in this behalf.
Witness the undersigned, one of the Judges in and over the Territory of Michigan, this twenty ninth day of April, one thousand eight hundred eight.
Augustus B. Woodward, [seal]
Territory of Michigan ss.
I have the body of David Robison here present, in obedience to the Command of the above Writ, who was committed to prison on the Seventh day of April, in the year of our Lord one thousand eight-hundred eight, on the annexed Warrant of committment. District of Erie second of May, eighteen hundred eight— WM Scott Marshal
*416Territory of Michigan DISTRICT OF DETROIT To the Marshal of said Territory-
Whereas David Robinson of the City of Detroit was brought before us Two Justices of the peace, this day, by virtue of Warrant Issued to the Marshal to that Effect, for having committed an Affray on Tuesday the 5th Instant, And Whereas the aforesaid David Robinson, when questioned by us concerning the aforesaid Affray, refused to answer, and proceeded to abuse one of the said Justices, by calling him a Liar—Knave, & a Fool and other improper and abusive language, and would not be examined by him, to the evil example of the Spectators then present, and to the subversion of all Law and good Order.—
These are therefore to command you that you take into your custody the Body of the said David Robinson and him safely keep untill he finds security himself in the sum of Five hundred Dollars and his Bondsman in two hundred & fifty—to appear at the next Supreme Court to be holden for said Territory of Michigan, to answer the said Court—touching the abuse aforesaid, and in the meantime to keep the peace towards all the good Citizens of said United States.—
Given under our hands this Seventh day
April at Detroit A. D. 1808
James May J. P. D. D.
Geo. M°Dougall J.P.D.D.

[In the handwriting of Peter Audrain]


[In the handwriting of Augustus B. Woodward]


[In the handwriting of William McDowell Scott]


[In the handwriting of James May]